Title: From Jonathan Trumbull, Jr. to Abraham Skinner, 14 June 1782
From: Trumbull, Jonathan, Jr.
To: Skinner, Abraham


                  
                     sir
                     Head Quarters 14th June
                     1782
                  
                  His Excellency directs me to put the inclosed under Cover to you,
                     and to inform—that the passports of your Duputy will not be sufficient for
                     Prisoners to go within the Enemy’s Lines upon parole—But in the present
                     Instance you can exchange the persons in Question on the Spot. I am &c.
                  
               